Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 08-04-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tonar et al. (US 2002/0154379) and Schuch et al. (US 2016/0358530).
Regarding claim 1, Tonar (Fig. 26) discloses a display control device comprising a processor (“microprocessor” discussed in [0199]) configured to function as:
an illuminance acquisition unit (232 and 234) configured to acquire surrounding illuminance of a display unit (925) on the basis of one or both of first illuminance (“ambient light”) detected by a first illuminance sensor (232) and second illuminance (“glare”) detected by a second illuminance sensor (234, also labelled 160 in [0129]);
correspondence information in which illuminance is associated with target luminance (eg. PWM signal 904 controls the brightness level of the display and is “varied as a function of the light levels sensed by glare sensor 234” as discussed in [0202]);
a luminance control unit (seen in Fig. 26) configured to control luminance of a screen of the display unit (“controlling one or more LEDs of a display” as discussed in [0204]) on the basis of the illuminance acquired by the illuminance acquisition unit (control is “in response to light levels sensed by glare sensor 234 and, optionally, light levels sensed by ambient sensor 232” as discussed in [0201]) and the correspondence information (brightness of the display is controlled by the PWM signal, discussed in [0203]); and
an abnormality detection unit (the threshold detection unit) configured to detect an abnormality (in this case, an abnormality is when the threshold is exceeded, and corresponds to “daytime conditions”) of at least the first illuminance sensor (eg. “When the brightness sensed by ambient sensor 232 exceeds a threshold” as discussed in [0201]),
wherein the luminance control unit
acquires the target luminance associated with the surrounding illuminance of the display unit from the correspondence information (eg. what level of duty cycle to set the PWM signal) on the basis of the surrounding illuminance of the display unit (“the brightness of LED 902 may be varied throughout a first range appropriate for nighttime conditions by varying the PWM signal 904” as discussed in [0203], and “as a function of the light sensed by… ambient sensor 232” as discussed in [0201]) when the abnormality detection unit does not detect the abnormality of the first illuminance sensor (when an abnormality is not detected, ie. when 232 is not above a threshold, microprocessor 900 determines that nighttime conditions are present as discussed in [0201]),
acquires the target luminance on the basis of information in which one or both of the second illuminance and the correspondence information is corrected (as discussed in [0203], the range of brightness levels during daytime conditions is corrected to be in a second range, and depends on the light level of the second illuminance, eg. the glare sensor 234, as discussed in [0202], and the examiner interprets adjusting from one range to a second range to read on the claimed “correcting,” see also Cramer (US 2010/0045190) which discusses “dimming correction”) when the abnormality detection unit detects the abnormality of the first illuminance sensor (ie. during daytime conditions, when the threshold is exceeded), and
performs control such that the luminance of the screen of the display unit becomes the target luminance (discussed in [0203], the brightness of the display is controlled according to the selected PWM duty cycle). 
However, Tonar fails to teach or suggest a storage unit configured to store correspondence information.
Schuch (Fig. 4) discloses a display control device comprising a processor (“microprocessor” discussed in [0070]) configured to function as:
a storage unit (“electronic storage” discussed in [0070]) configured to store correspondence information (called a “lookup table”) in which illuminance (eg. ambient light) is associated with target luminance (“desired display black level” as discussed in [0070], see also [0068] which discusses how the black level is based on “ambient light”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tonar to include a storage to store the correspondence information as taught by Schuch because this allows the processor to set a “desired display black level (and other settings discussed below) relative to the daytime/nighttime indications” (see [0070]).

Regarding claim 9, Tonar (Fig. 26) discloses a display control method causing a computer (“computer” discussed in [0033]) to perform:
acquiring surrounding illuminance of a display unit (925) on the basis of one or both of first illuminance (“ambient light”) detected by a first illuminance sensor (232) and second illuminance (“glare”) detected by a second illuminance sensor (234, also labelled 160 in [0129]);
controlling luminance of a screen of the display unit (“controlling one or more LEDs of a display” as discussed in [0204]) on the basis of the acquired illuminance (control is “in response to light levels sensed by glare sensor 234 and, optionally, light levels sensed by ambient sensor 232” as discussed in [0201]) and the correspondence information (brightness of the display is controlled by the PWM signal, discussed in [0203]) in which illuminance is associated with target luminance (eg. PWM signal 904 controls the brightness level of the display and is “varied as a function of the light levels sensed by glare sensor 234” as discussed in [0202]);
detecting an abnormality (in this case, an abnormality is when the threshold is exceeded, and corresponds to “daytime conditions”) of at least the first illuminance sensor (eg. “When the brightness sensed by ambient sensor 232 exceeds a threshold” as discussed in [0201]),
acquiring the target luminance associated with the surrounding illuminance of the display unit from the correspondence information (eg. what level of duty cycle to set the PWM signal) on the basis of the surrounding illuminance of the display unit (“the brightness of LED 902 may be varied throughout a first range appropriate for nighttime conditions by varying the PWM signal 904” as discussed in [0203], and “as a function of the light sensed by… ambient sensor 232” as discussed in [0201]) when the abnormality of the first illuminance sensor is not detected (when an abnormality is not detected, ie. when 232 is not above a threshold, microprocessor 900 determines that nighttime conditions are present as discussed in [0201]),
acquiring the target luminance on the basis of information in which one or both of the second illuminance and the correspondence information is corrected (as discussed in [0203], the range of brightness levels during daytime conditions is corrected to be in a second range, and depends on the light level of the second illuminance, eg. the glare sensor 234, as discussed in [0202], and the examiner interprets adjusting from one range to a second range to read on the claimed “correcting,” see also Cramer (US 2010/0045190) which discusses “dimming correction”) when the abnormality of the first illuminance sensor is detected (ie. during daytime conditions, when the threshold is exceeded), and
performing control such that the luminance of the screen of the display unit becomes the target luminance (discussed in [0203], the brightness of the display is controlled according to the selected PWM duty cycle). 
However, Tonar fails to teach or suggest wherein illuminance is stored in a storage unit.
Schuch (Fig. 4) discloses a display control method causing a computer (“computer” discussed in [0003]) to perform illuminance (eg. ambient light) stored in a storage unit (“electronic storage” discussed in [0070]) is associated with target luminance (a “desired display black level” as discussed in [0070], see also [0068] which discusses how the black level is based on “ambient light”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tonar to include a storage to store information as taught by Schuch because this allows the processor to set a “desired display black level (and other settings discussed below) relative to the daytime/nighttime indications” (see [0070]).

Regarding claim 10, Tonar (Fig. 26) discloses a computer to perform:
acquiring surrounding illuminance of a display unit (925) on the basis of one or both of first illuminance (“ambient light”) detected by a first illuminance sensor (232) and second illuminance (“glare”) detected by a second illuminance sensor (234, also labelled 160 in [0129]);
controlling luminance of a screen of the display unit (“controlling one or more LEDs of a display” as discussed in [0204]) on the basis of the acquired illuminance (control is “in response to light levels sensed by glare sensor 234 and, optionally, light levels sensed by ambient sensor 232” as discussed in [0201]) and the correspondence information (brightness of the display is controlled by the PWM signal, discussed in [0203]) in which illuminance is associated with target luminance (eg. PWM signal 904 controls the brightness level of the display and is “varied as a function of the light levels sensed by glare sensor 234” as discussed in [0202]);
detecting an abnormality (in this case, an abnormality is when the threshold is exceeded, and corresponds to “daytime conditions”) of at least the first illuminance sensor (eg. “When the brightness sensed by ambient sensor 232 exceeds a threshold” as discussed in [0201]),
acquiring the target luminance associated with the surrounding illuminance of the display unit from the correspondence information (eg. what level of duty cycle to set the PWM signal) on the basis of the surrounding illuminance of the display unit (“the brightness of LED 902 may be varied throughout a first range appropriate for nighttime conditions by varying the PWM signal 904” as discussed in [0203], and “as a function of the light sensed by… ambient sensor 232” as discussed in [0201]) when the abnormality of the first illuminance sensor is not detected (when an abnormality is not detected, ie. when 232 is not above a threshold, microprocessor 900 determines that nighttime conditions are present as discussed in [0201]),
acquiring the target luminance on the basis of information in which one or both of the second illuminance and the correspondence information is corrected (as discussed in [0203], the range of brightness levels during daytime conditions is corrected to be in a second range, and depends on the light level of the second illuminance, eg. the glare sensor 234, as discussed in [0202], and the examiner interprets adjusting from one range to a second range to read on the claimed “correcting,” see also Cramer (US 2010/0045190) which discusses “dimming correction”) when the abnormality of the first illuminance sensor is detected (ie. during daytime conditions, when the threshold is exceeded), and
performing control such that the luminance of the screen of the display unit becomes the target luminance (discussed in [0203], the brightness of the display is controlled according to the selected PWM duty cycle). 
However, Tonar fails to teach or suggest wherein illuminance is stored in a storage unit.
Schuch (Fig. 4) discloses a computer-readable non-transitory storage medium (“microprocessor and electronic storage” discussed in [0046]) that stores a program (“programmable instructions” discussed in [0070]) causing a computer to perform illuminance (eg. ambient light) stored in a storage unit (“electronic storage” discussed in [0070]) is associated with target luminance (a “desired display black level” as discussed in [0070], see also [0068] which discusses how the black level is based on “ambient light”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tonar to include a storage to store information as taught by Schuch because this allows the processor to set a “desired display black level (and other settings discussed below) relative to the daytime/nighttime indications” (see [0070]).

Regarding claim 2, Tonar and Schuch disclose a display control device as discussed above, and Tonar further discloses wherein the display unit is mounted in a vehicle (eg. “motor vehicle” discussed in [0073]), and wherein the second illuminance sensor detects illuminance by light on a rear side in front and rear directions of the vehicle (“glare sensor 234 mounted in a rearward facing position” as discussed in [0229]). 

Regarding claim 3, Tonar and Schuch disclose a display control device as discussed above, and Tonar further discloses wherein the display unit is mounted in a vehicle (eg. “motor vehicle” discussed in [0073]), and wherein the first illuminance sensor is installed at a position at which illuminance by light transmitted through a front windshield of the vehicle is detected more easily than the second illuminance sensor inside the vehicle (as discussed in [0201], 232 detects “the ambient lighting conditions generally forward and above the vehicle,” while [0128] teaches that the sensor housing is mounted to the “inside front windshield,” and so some of sensed ambient light of the first sensor must be coming through the front windshield, while the “glare sensor 234 mounted in a rearward facing position” as discussed in [0229] and so will more easily detect light from the rear).

Regarding claim 4, Tonar and Schuch disclose a display control device as discussed above, and Tonar further discloses wherein the display unit is mounted in a vehicle (eg. “motor vehicle” discussed in [0073]), and wherein the second illuminance sensor is installed near the display unit (seen in Fig. 2, second illuminance sensor 160 is near display 146) and is installed so that a detection region on a rear side of the vehicle in front and rear directions of the vehicle is broader than a detection region on a front side of the vehicle (as discussed in [0128] the sensor housing is mounted to the “inside front windshield,” and “glare sensor 234 mounted in a rearward facing position” as discussed in [0229] and so will detect more light from the rear, see also Fig. 10 and 11 which show sensor 605 receiving light almost entirely from a rear direction). 

Regarding claim 6, Tonar and Schuch disclose a display control device as discussed above, and Schuch further discloses wherein the storage unit stores first correspondence information in which the surrounding illuminance of the display unit is associated with the target luminance (“first set of settings and variables for the display is desired during nighttime” as discussed in [0068]) and second correspondence information in which the second illuminance is associated with the target luminance (“second set of settings and variables for the display is desired during daytime” as discussed in [0068]), and wherein the luminance control unit acquires the target luminance associated with the surrounding illuminance of the display unit (eg. a black level associated with an ambient light level for nighttime, as discussed in [0068]) from the first correspondence information (the lookup table discussed in [0070]) on the basis of the surrounding illuminance of the display unit (a “relationship” with ambient light, as discussed above) when the abnormality detection unit does not detect the abnormality of the first illuminance sensor (as discussed above, no abnormality detected corresponds to “nighttime”), and the luminance control unit acquires the target luminance associated with the second illuminance from the second correspondence information (eg. a black level associated with an ambient light level for daytime, as discussed in [0068]) on the basis of the second illuminance (as discussed above, the second illuminance of Tonar corresponds to ambient light) when the abnormality detection unit detects the abnormality of the first illuminance sensor (as discussed above, an abnormality detected corresponds to the threshold being exceeded, or “daytime”).
It would have been obvious to one of ordinary skill in the art to combine Tonar and Schuch for the same reasons as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tonar and Schuch as applied to claim 1 above, and further in view of Wang et al. (US 2019/0362688).
Regarding claim 5, Tonar and Schuch disclose a display control device as discussed above, however fail to teach or suggest wherein the luminance control unit acquires the target luminance from the correspondence information on the basis of a value obtained by correcting the second illuminance by a predetermined factor when the abnormality detection unit detects the abnormality of the first illuminance sensor.
Wang (Fig. 3) discloses a display control device wherein a luminance control unit (173) acquires the target luminance (called a “target color parameter”) from the correspondence information (“preset lookup table” discussed in [0207]) on the basis of a value obtained by correcting the second illuminance by a predetermined factor (eg. during daytime, the adjustment factor is a constant 1, compared to the variable adjustment during nighttime, see [0208]) when the abnormality detection unit detects the abnormality of the first illuminance sensor (as discussed above, an abnormality detected corresponds to the threshold being exceeded, or “daytime”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tonar and Schuch to include correcting the second illuminance by a predetermined factor as taught by Wang because this allows the display to adapt to different ambient conditions (see [0002]).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Tonar and Schuch disclose a display control device as discussed above, and Tonar further discloses wherein the luminance control unit acquires the target luminance from the correspondence information based on the first illuminance (“as a function of the light sensed by… ambient sensor 232” as discussed in [0201]).
However, Tonar and Schuch fail to teach or suggest wherein the abnormality detection unit detects an abnormality of the second illuminance sensor.

Lynam et al. (US 2019/0258131) discloses wherein an abnormality detection unit (the algorithm to verify daytime/nighttime, discussed in [0119]) detects an abnormality of the second illuminance sensor (eg. using the second sensor 5077, corresponding to the “glare sensor” of Tonar, to detect “daytime”), and wherein the luminance control unit acquires the target luminance from the correspondence information (“relative luminance data is corrected to absolute data” as discussed in [0119]) when the abnormality detection unit detects the abnormality of the second illuminance sensor (eg. when the glare sensor verifies “daytime”).
However, Lynam fails to teach or suggest detecting the abnormality of the first illuminance sensor.

Therefore, each of the currently cited references of record fails to teach or suggest “wherein the luminance control unit acquires the target luminance from the correspondence information based on the first illuminance when the abnormality detection unit detects the abnormality of the second illuminance sensor and does not detect the abnormality of the first illuminance sensor” when combined with each of the currently cited claim limitations.

Regarding claim 8, Tonar and Schuch disclose a display control device as discussed above, and Tonar further discloses wherein the display unit is mounted in a vehicle (eg. “motor vehicle” discussed in [0073]), however Tonar and Schuch fail to teach or suggest wherein the display control device further comprises a backlight determination unit.

Uken (US 2014/0293169) discloses a display control device wherein a display control device further comprises a backlight determination unit configured to determine whether an interior environment of the vehicle is a backlight state (“when the interior lights of the vehicle are activated” as discussed in [0145]), and wherein the luminance control unit controls the display luminance when the backlight determination unit detects the interior environment is the backlight state (eg. when the interior light is on, as discussed above) and the abnormality detection unit detects the abnormality of the first illuminance sensor (as discussed above, an abnormality detected corresponds to the threshold being exceeded, or “daytime,” see also [0211] which discusses how the display is set to different luminances during daytime and nighttime, eg. 1500 cd/m2 and 80 cd/m2, respectively).
However, Uken fails to teach or suggest wherein the display luminance in the backlight state corresponds to an uncorrected second luminance.

Therefore, each of the currently cited references of record fails to teach or suggest “wherein the luminance control unit does not correct the second illuminance or the correspondence information when the backlight determination unit detects the interior environment is the backlight state and the abnormality detection unit detects the abnormality of the first illuminance sensor” when combined with each of the other currently cited claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cramer (US 2010/0045190) teaches correcting the brightness of a display for day and night conditions (“In general, dimming correction is used to change a display's relative brightness to optimize performance in different viewing conditions, such as day, night, etc.” as discussed in [0002]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691